EXHIBIT 99.1 C&F FINANCIAL CORPORATION Wednesday, May 16, 2012 Contact: Tom Cherry, Executive Vice President & CFO (804) 843-2360 C&F Financial Corporation Announces Quarterly Dividend West Point, VA The board of directors of C&F Financial Corporation (NASDAQ:CFFI), the one bank holding company for C&F Bank, has declared a regular cash dividend of 26 cents per common share, which is payable July 1, 2012 to shareholders of record on June 15, 2012. C&F Bank operates 18 retail bank branches located throughout the Hampton to Richmond corridor in Virginia and offers full investment services through its subsidiary C&F Investment Services, Inc.C&F Mortgage Corporation provides mortgage, title and appraisal services through 20 offices located in Virginia, Maryland, North Carolina, Pennsylvania, Delaware and New Jersey.C&F Finance Company provides automobile loans in Virginia, Tennessee, Maryland, North Carolina, Georgia, Ohio, Kentucky, Indiana, Alabama, Missouri and West Virginia through its offices in Richmond and Hampton, Virginia, in Nashville, Tennessee and in Towson, Maryland.
